—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered August 5, 1993, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly disallowed a peremptory challenge by the defense. After the People undisputedly made out a prima facie case of racial discrimination, the court found that defendant’s purported race-neutral explanation for his challenge of a juror was pretextual, and that factual finding is entitled to great deference (People v Hernandez, 75 NY2d 350, 356-357, affd 500 US 352).
The People’s summation was a proper response to defense arguments, and stayed within the broad bounds of permissible advocacy (People v Galloway, 54 NY2d 396, 399). In any event, nothing in the People’s summation could have deprived defendant of a fair trial, given the overwhelming evidence of guilt, *270particularly on the issue of knowing possession of stolen property (see, People v Galbo, 218 NY 283, 290). Concur— Sullivan, J. P., Wallach, Asch, Nardelli and Williams, JJ.